ORDER

The court has received a certified copy of the judgment from the clerk of the Supreme Court in Lockheed Martin Corporation v. Space Systems/Loral, Inc., — U.S.-, 122 S.Ct. 2322, 153 L.Ed.2d 151 (2002). The Supreme Court vacated this court’s judgment in Lockheed Martin, v. Space Systems, 249 F.3d 1314 (Fed.Cir.2001), and remanded for further consideration in light of Festo Corp. v. Shoketsu Kinzoku Kogyo Kabushiki Co., — U.S. -, 122 S.Ct. 1831, 152 L.Ed.2d 944 (2002).
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The mandate is recalled and the appeal is reinstated.
(2) The case shall be returned for consideration to the original merits panel.
(3) The parties shall simultaneously file briefs, not to exceed 20 pages, on the *373impact of the Supreme Court’s Festo decision on the issues before the panel, specifically regarding the doctrine of equivalents, and prosecution history estoppel. The briefs are due on August 5, 2002.